Case 1:17-cr-00101-LEK Document 974 Filed 04/17/20 Page 1 of 5      PageID #: 8454




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     Ken.Sorenson@usdoj.gov
            Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              )   CR. NO. 17-00101 LEK
                                       )
          Plaintiff,                   )   UNITED STATES’S MOTION TO
                                       )   CONTINUE DEADLINE TO RESPOND
    vs.                                )   TO DEFENDANT’S 3/30/20 AND 4/3/20
                                       )   SUPPLEMENTAL MOTIONS FOR
ANTHONY T. WILLIAMS (1),               )   ACQUITTAL; CERTIFICATE OF
                                       )   SERVICE
          Defendant.                   )
                                       )
                                       )

                UNITED STATES’S MOTION TO CONTINUE
            DEADLINE TO RESPOND TO DEFENDANT’S 3/30/20
          AND 4/3/20 SUPPLEMENTAL MOTIONS FOR ACQUITTAL

      Pursuant to Rule 12(c)(2) of the Federal Rules of Criminal Procedure, the

government respectfully submits this motion to continue the deadline to respond to
Case 1:17-cr-00101-LEK Document 974 Filed 04/17/20 Page 2 of 5          PageID #: 8455




Defendant Anthony T. Williams’s 3/30/20 and 4/3/20 Supplemental Motions for

Acquittal. These briefs represent the defendant’s fourth and fifth motions seeking

acquittal or, in the alternative, a new trial.

       Pursuant to the Court’s Order, the deadline for the government to respond to

the defendant’s latest motions for acquittal is April 20, 2020. ECF No. 971. The

defendant has been permitted until May 5, 2020 to file a reply brief.

       The government requests a fifteen-day continuance of the deadline to

respond to the Motions, from April 20, 2020 to May 5, 2020. This is the

government’s first request for an extension of these motions. The defendant is

representing himself pro se; counsel for the government has not met-and-conferred

with the defendant regarding this request.

       Good cause supports the government’s request. The undersigned attorney

for the government has been designated as the Department of Justice’s COVID-19

Fraud Coordinator and COVID-19 Hoarding/Price Gouging Coordinator for the

District of Hawaii. As such, during the pendency of the COVID-19 pandemic

crisis to date, this attorney has been tasked with launching a district wide COVID-

19 working group of federal and state law enforcement and consumer offices to

respond to COVID-19 related violations. This has entailed coordinating agency

resources for each COVID-19 complaint that has been received, and providing

legal support to each agency conducting a COVID-19 related investigation. As of


                                             2
Case 1:17-cr-00101-LEK Document 974 Filed 04/17/20 Page 3 of 5        PageID #: 8456




today, there are multiple investigations underway relating to the COVID-19

pandemic crisis. This attorney has also been occupied with assisting with the

planning of community outreach to prevent citizens from becoming victims of

COVID-19 related criminal conduct.

      Moreover, since the government filed its response to the defendant’s Rule 29

motion for judgment of acquittal on March 30, 2020, the defendant has filed four

other motions in connection with this prosecution, not including the Supplemental

Motions for Acquittal. See ECF Nos. 961, 973; Anthony Williams v. U.S. Distr.

Court, 9th Cir. 20-70994, docket entries 1, 2. The undersigned attorney has

reviewed each of the defendant’s filings, and has either responded to or will

respond to several of the defendant’s pending briefs.

      Fifteen days should be adequate for the government to respond to the

Supplemental Motions. At least one of the grounds for relief in the motions

references a recent Ninth Circuit case, United States v. Miller, 2020 U.S. App.

LEXIS 8807 (filed March 20, 2020), which invalidates language from the 9th

Circuit Model Jury Instruction § 8.124, pertaining to wire fraud. Additional time

will be required in part to ensure a consistent government response to this

argument.




                                         3
Case 1:17-cr-00101-LEK Document 974 Filed 04/17/20 Page 4 of 5        PageID #: 8457




                                 CONCLUSION

      In sum, the government respectfully requests a continuance of fifteen days

of the deadline to respond to the motion to and including May 5, 2020.

                   DATED: April 17, 2020, at Honolulu, Hawaii.


                                             KENJI M. PRICE
                                             United States Attorney
                                             District of Hawaii


                                             By /s/ Gregg Paris Yates
                                               GREGG PARIS YATES
                                               Assistant U.S. Attorney




                                        4
Case 1:17-cr-00101-LEK Document 974 Filed 04/17/20 Page 5 of 5         PageID #: 8458




                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820


             DATED: April 17, 2020, at Honolulu, Hawaii.


                                              /s/ Melena Malunao
                                              U.S. Attorney’s Office
                                              District of Hawaii
